DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 11/03/2021. In the current amendments, claims 1-5, 7, 10-12, 14, 17-19, and 21-22 are amended. Claims 1-22 are pending and have been examined.

Response to Amendments
In response to amendments to the Specification filed on 11/03/2021, the objection to the Specification has been withdrawn.
In response to amendments and remarks filed on 11/03/2021, the 35 U.S.C. 101 rejection to claims 21-22 based on the ground that the claims could be considered signal per se has been withdrawn.
In response to amendments and remarks filed on 11/03/2021, the 35 U.S.C. 101 rejection to claims 21-22 based on the ground that the claims could be considered software per se has been withdrawn.
In response to amendments and remarks filed on 11/03/2021, the 35 U.S.C. 102(a)(1) rejection to claims 1, 4, and 5 has been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/13/2021, 01/18/2022, and 01/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-22 are objected to because of the following informalities:  
In claim 1, the recitation of “A method for the operation...” in line 1 should be “A method for operating...”.
In claim 7, the recitation of “A method for the operation...” in line 1 should be “A method for operating...”.
In claim 14, the recitation of “A method for the operation...” in line 1 should be “A method for operating...”.
In claim 21, the recitation of “a method for the operation...” in lines 3-4 should be “a method for operating...”.
In claim 22, the recitation of “a method for the operation...” in lines 3-4 should be “a method for operating...”.
Appropriate correction is required. Each dependent claim is objected to based on the same rationale as the claim from which it depends.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
Claim 1:
the one or more lower levels are configured to provide feed-forward inputs to the first level
the first correlator pooling, during a single time-step, two or more consecutive feed-forward inputs from previously predicted and now active neurons of the one or more lower levels, the two or more consecutive feed-forward inputs comprising a first feed-forward input received during the first time-step and a second feed-forward input received during a second time-step preceding the first time-step
Claim 7:
the one or more lower levels are configured to provide feed-forward inputs to the first level
correlating by the first correlator two pooled feed-forward inputs: S(t), from time step t; and S(t-1), from time-step t-1, for all times t


the one or more lower levels are configured to provide feed-forward inputs to the first level
correlating by the first correlator three pooled feed-forward inputs: S(t), from time step t; S(t-1), from time-step t-1; and S(t-2), from time step t-2, for all times t;
Claim 21:
the one or more lower levels are configured to provide feed-forward inputs to the first level
Claim 22:
the one or more lower levels are configured to provide feed-forward inputs to the first level

The disclosure provides the following description (paragraph numbers are based on present application’s PGPUB US20190095211A1):
Regarding “first correlator”:
Specification [0036]: “FIG. 2 illustrates a sample architecture showing the two components of each region. For example, components of Region 1 of the lower level include: (1) a first correlator, which receives input data streams and identifies features as correlations among them, and (2) a first sequence memory, which receives the output, S1, from the first correlator and stores the same in a first memory associated with Region 1.” Also see Fig. 2.

Regarding “one or more lower levels”: 
Specification [0003]: “Such networks are typically organized in a hierarchical fashion, with data being fed forward from lower levels of the hierarchy to those above (see FIG. 1). FIG. 1 shows an example of a hierarchical network consisting of 7 regions on three levels, where the solid arrows show the feed-forward pathways of data from lower to higher levels, and where the receiving region pools and correlates the data coming from below.” Also see Fig. 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Each dependent claim is rejected based on the same rationale as the claim from which it depends.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the ANN" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the ANN" has been interpreted as “the hierarchical ANN”.
Claim 14 recites the limitation "the ANN" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the ANN" has been interpreted as “the hierarchical ANN”.
Claim 21 recites the limitation "the ANN" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the ANN" has been interpreted as “the hierarchical ANN”.
Claim 22 recites the limitation "the ANN" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the ANN" has been interpreted as “the hierarchical ANN”.

Claim limitations in claims 1, 7, 14, 21, and 22, as indicated in Section 8 of the current Office action, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the Specification only describes the functions that the “first correlator” or “one or more lower levels” perform, but do not clearly identify the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Further, the Fig. 1 and Fig. 2 of the Drawings do not provide description of the structure for “first correlator” or “one 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Each dependent claim is rejected based on the same rationale as the claim from which it depends.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the method comprising: the first correlator pooling, during a single time-step, two or more consecutive feed-forward inputs from previously predicted and now active neurons of the one or more lower levels, the two or more consecutive feed-forward inputs comprising a first feed-forward input received during the first time-step and a second feed-forward input received during a second time-step preceding the first time-step.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass the method comprising: the first correlator pooling, during a single time-step, two or more consecutive feed-forward inputs from previously predicted and now active neurons of the one or more lower levels, the two or more consecutive feed-forward inputs comprising a first feed-forward input received during the first time-step and a second feed-forward input received during a second 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in the first hidden layer through the weighted links. Data are mathematically processed and transferred the result to the neurons in the next layer” (pg. 7 Section 1). Further, Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the first correlator is a static correlator
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in the first hidden layer through the weighted links. Data are mathematically processed and transferred the result to the neurons in the next layer” (pg. 7 Section 1). Further, Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the pooling of the two or more consecutive feed-forward inputs is done by logical OR of the two or more consecutive feedforward inputs
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass wherein the pooling of the two or more consecutive feed-forward inputs is done by logical OR of the two or more consecutive feedforward inputs, which corresponds to mathematical relationships.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in the first hidden layer through the weighted links. Data are mathematically processed and transferred the result to the neurons in the next layer” (pg. 7 Section 1). Further, Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the pooling of the two or more consecutive feed-forward inputs is done by concatenating the two or more consecutive feedforward inputs
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass wherein the pooling of the two or more consecutive feed-forward inputs is done by concatenating the two or more consecutive feedforward inputs, which corresponds to performing mathematical calculations using mathematical relationships since in the neural network art, pooling is a concept that involves performing an aggregation operation over values in a matrix in which values are concatenated.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in the first hidden layer through the weighted links. Data are mathematically processed and transferred the result to the neurons in the next layer” (pg. 7 Section 1). Further, Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising applying a transformation operation inputs to each of the two or more consecutive feed-forward inputs prior to the pooling
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass further comprising applying a transformation operation inputs to each of the two or more consecutive feed-forward inputs prior to the pooling, which corresponds to performing mathematical calculations using mathematical relationships since the broadest reasonable interpretation of “transformation operation” can include mathematical transformations (mathematical relationship or calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in the first hidden layer through the weighted links. Data are mathematically processed and transferred the result to the neurons in the next layer” (pg. 7 Section 1). Further, Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass further comprising wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation, which corresponds to performing mathematical calculations using mathematical relationships.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in the first hidden layer through the weighted links. Data are mathematically processed and transferred the result to the neurons in the next layer” (pg. 7 Section 1). Further, Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the method comprising: (a) correlating by the first correlator two pooled feed-forward inputs: S(t), from time step t; and S(t-1), from time-step t-1, for all times t
(b) learning correlation between pooled feed-forward input S(t) and pooled feed-forward input S(t-t'), where t' is a positive integer that is  ≥2; and
(c) providing correlations learned in (a) and (b) as an output
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass the method comprising: (a) correlating by the first correlator two pooled feed-forward inputs: S(t), from time step t; and S(t-1), from time-step t-1, for all times t (corresponds to mathematical relationships in the form of correlation and pooling), (b) learning correlation between pooled feed-forward input S(t) and pooled feed-forward input S(t-t'), where t' is a positive integer that is  ≥2 (corresponds to mathematical relationships in the form of correlation and pooling), and (c) providing correlations learned in (a) and (b) as an output (corresponds to evaluation 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the output is a sparse distributed representation (SDR) matrix 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass wherein correlations learned are the output, which is 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the correlating step in (a) is done by a static correlator. 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass wherein the correlating step in (a) is done by a static 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising pooling the feedforward inputs by logical OR of consecutive feed-forward inputs
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising pooling the feedforward inputs by concatenating consecutive feed-forward inputs
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in the first hidden layer through the weighted links. Data are mathematically processed and transferred the result to the neurons in the next layer” (pg. 7 Section 1). Further, Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising: pooling the feed-forward inputs; and
applying a transformation operation to each feed-forward input prior to the pooling
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in the first hidden layer through the weighted links. Data are mathematically processed and transferred the result to the neurons in the next layer” (pg. 7 Section 1). Further, Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis:
wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation, which corresponds to performing mathematical calculations using mathematical relationships.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in the first hidden layer through the weighted links. Data are mathematically processed and transferred the result to the neurons in the next layer” (pg. 7 Section 1). Further, Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the method comprising: (a) correlating by the first correlator three pooled feed-forward inputs: S(t), from time step t; S(t-1), from time-step t-1; and S(t-2), from time step t-2, for all times t; 
(b) learning correlation between pooled feed-forward input S(t) and pooled feed-forward input S(t-t'), where t' is a positive integer that is ≥ 3; and
(c) providing correlations learned in (a) and (b) as an output 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass the method comprising: the method comprising: (a) correlating by the first correlator three pooled feed-forward inputs: S(t), from time step t; S(t-1), from time-step t-1; and S(t-2), from time step t-2, for all times t; (corresponds to mathematical relationships in the form of correlation and pooling), (b) learning correlation between pooled feed-forward input S(t) and pooled feed-forward input S(t-t'), where t' is a positive integer that is ≥ 3 (corresponds to mathematical relationships in the form of correlation and pooling), and (c) providing correlations learned in (a) and (b) as an output  (corresponds to evaluation and judgment with assistance of pen and paper as one can write down (provide output) one’s evaluation and judgment of the correlations on paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the output is a sparse distributed representation (SDR) matrix 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass wherein correlations learned are the output, which is a sparse distributed representation (SDR) matrix (corresponds to determining mathematical relationships).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the correlating step in (a) is done by a static correlator. 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass wherein the correlating step in (a) is done by a static correlator. The recitation of “static correlator,” under broadest reasonable interpretation, can be interpreted as a type of correlation function (corresponds to mathematical relationship). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising pooling he feedforward inputs by logical OR of consecutive feed-forward inputs
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass further comprising pooling he feedforward inputs by logical OR of consecutive feed-forward inputs, which corresponds to mathematical relationships.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising pooling the feedforward inputs by concatenating consecutive feed-forward inputs
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass further comprising pooling the feedforward inputs by concatenating consecutive feed-forward inputs, which corresponds to performing mathematical calculations using mathematical relationships since in the neural network art, pooling is a concept that involves performing an aggregation operation over values in a matrix in which values are concatenated.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising: pooling the feed-forward inputs; and
applying a transformation operation to each feed-forward input prior to the pooling
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generally linking the use of a judicial exception to a particular technological environment language and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass pooling feed-forward inputs (which corresponds to performing mathematical calculations using mathematical relationships since in the neural network art, 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in the first hidden layer through the weighted links. Data are mathematically processed and transferred the result to the neurons in the next layer” (pg. 7 Section 1). Further, Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein
the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in the first hidden layer through the weighted links. Data are mathematically processed and transferred the result to the neurons in the next layer” (pg. 7 Section 1). Further, Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 21,
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 21 is directed to A non-transitory computer readable medium, which is an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
(a) ...causing the first correlator to correlate two pooled feed-forward inputs: S(t), from time step t; and S(t-1), from time-step t-1, for all times t
(b) ...learning correlation between pooled feed-forward input S(t) and pooled feed-forward input S(t-t'), where t' is a positive integer that is ≥2; and
(c) outputting correlations learned in (a) and (b) 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of the generic computer components language, generally linking the use of a judicial exception to a particular technological environment language, and insignificant extra-solution activity language. For example, the above limitations in the context of this claim encompass (a) correlates two pooled inputs (corresponds to mathematical relationships in the form of correlation and pooling), (b) learning correlation between two inputs (corresponds to mathematical relationships in the form of correlation and pooling), and (c) outputting correlations learned (corresponds to evaluation and judgment with assistance of pen and paper as one can write down (output) one’s evaluation and judgment of the correlations on paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “non-transitory computer readable medium having computer-executable instructions stored thereon, the instructions executable to perform method...instructions comprising” and “computer-executable instructions”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, which do not integrate the judicial exception into a practical application. See MPEP 2106.05(f). The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another level in the artificial neural network. Therefore, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional, and thus do not amount to significantly more. See MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Regarding Claim 22,
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 22 is directed to A non-transitory computer readable medium, which is an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
(a) ...causing the first correlator to correlate three pooled feed-forward inputs: S(t), from time step t; S(t-1), from time-step t-1; and S(t-2), from time step t-2, for all times t;
(b) ...learning correlation between pooled feed-forward input S(t) and pooled feed-forward input S(t-t'), where t' is a positive integer that is ≥3; and
(c) outputting correlations learned in (a) and (b) 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element(s) of “non-transitory computer readable medium having computer-executable instructions stored thereon, the instructions executable to perform method...instructions comprising” and “computer-executable instructions”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, which do not integrate the judicial exception into a practical application. See MPEP 2106.05(f). The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Further, the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to the insignificant extra-solution activity of mere data gathering, therefore the additional elements do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional element(s) of “for the operation of a hierarchical artificial neural network (ANN), wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator” amount to description that generally links the judicial exception to an artificial neural network technological environment, therefore the additional elements do not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Further, the reference Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in the first hidden layer through the weighted links. Data are mathematically processed and transferred the result to the neurons in the next layer” (pg. 7 Section 1). Further, Zakaria et al. in Fig. 3 provides a “General structure of a neural network with two hidden layer” demonstrating that a general (routine) structure of a neural network consists of lower level nodes providing feed-forward inputs to another 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 11, 12, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”).
Regarding Claim 7,
Fernando et al. teaches A method for the operation of a hierarchical artificial neural network (ANN) (Fig. 3 and pg. 345 first full paragraph: “Each successive layer in our rank pooling hierarchy captures the dynamics of the previous layer. The entire hierarchy can be viewed as applying a stack of non-linear ranking functions on the input video sequence and shares some conceptual similarities with deep neural networks. A simple illustration of a two-layer hierarchical rank pooling network is shown in Fig. 3. By varying the stride and window size for each layer, we control the depth of the rank pooling hierarchy” teach computational method for operation of a two-layer hierarchical rank pooling network (corresponds to hierarchical artificial neural network)),
wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator, the one or more lower levels are configured to provide feed-forward inputs to the first level (Fig. 3 teaches two-layer hierarchical rank pooling network that has a first level at Step 6, which comprises a temporal encoder (corresponds to first correlator) and at least one level at Step 4, which is beneath the level at Step 6, wherein the level at Step 4 (lower level) provides feed-forward inputs to the level at Step 6 (first level)), 
the method comprising: (a) correlating by the first correlator two pooled feed-forward inputs: S(t), from time step t; and S(t-1), from time-step t-1, for all times t (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames; Fig. 3 and pg. 339 right column first full paragraph: “Temporal encoding function φ(): A compact video representation is needed to classify a variable-length video sequence into one of the activity classes. As such, a temporal encoding function that operates over a sequence of vectors is defined by φ(V), which maps the video sequence V (or subsequence thereof) into a fixed-length feature vector... The goal of temporal encoding is to encapsulate valuable dynamic information in V into a single D-dimensional vector u = φ(V)” teach the feed-forward inputs are pooled using a temporal encoding function in which the inputs are from t and t-1 (for example, if t=2 to 5 in the example of Fig. 3); Fig. 3 caption and pg. 339 right column third full paragraph: “More sophisticated, temporal encoders such as the rank-pool operator, attempts to capture temporal dynamics” teach the temporal encoder used is a rank-pool operator that performs pooling; Fig. 3 further teaches that the pooled inputs from Step 4 then undergo pooling (correlating) in Step 6 by the temporal encoder of Step 6 (corresponds to first correlator), which corresponds to correlating pooled feed-forward inputs);
pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames, thus rendering the input frames S(t) and S(t-t') in Fig. 3 are, for example, from S(t=3) and S(3-2=1) in which t'=2; pg. 344 Section 6 first full paragraph: “In this section we present our hierarchical rank pooling (HRP) network for video classification. HRP is an unsupervised temporal encoding network which allows us to obtain high capacity temporal encoding” teaches that the hierarchical rank pooling (HRP) network is an unsupervised temporal encoding network, which corresponds to learning connections and relationships (correlation) between inputs); and
(c) providing correlations learned in (a) and (b) as an output (Fig. 3 in its final step outputs the final encoding of the input, which corresponds to outputting correlations learned by correlating feed-forward inputs using the hierarchical rank pooling method in Fig. 3).
Regarding Claim 11,
Fernando et al. teaches the method of claim 7.
Fernando et al. further teaches further comprising pooling the feed-forward inputs by concatenating consecutive feed-forward inputs (Fig. 3 teaches the pooling performed by temporal encoder in step 4 is done through connecting (concatenating) inputs).
Regarding Claim 12,
Fernando et al. teaches the method of claim 7. 
Fernando et al. further teaches further comprising: pooling the feed-forward inputs (Fig. 3 teaches pooling performed by temporal encoder in step 4); and
applying a transformation operation to each feed-forward input prior to the pooling (Fig. 3 and pg. 339 third full paragraph: “Let us assume that each video is processed by a feature extractor and then a sequence of vectors is obtained by applying a non-linear transformation” teach that non-linear transformation on the inputs is applied prior to pooling).
Regarding Claim 14,
Fernando et al. teaches A method for the operation of a hierarchical artificial neural network (ANN) (Fig. 3 and pg. 345 first full paragraph: “Each successive layer in our rank pooling hierarchy captures the dynamics of the previous layer. The entire hierarchy can be viewed as applying a stack of non-linear ranking functions on the input video sequence and shares some conceptual similarities with deep neural networks. A simple illustration of a two-layer hierarchical rank pooling network is shown in Fig. 3. By varying the stride and window size for each layer, we control the depth of the rank pooling hierarchy” teach computational method for operation of a two-layer hierarchical rank pooling network (corresponds to hierarchical artificial neural network)),
wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator, the one or more lower levels are configured to provide feed-forward inputs to the first level (Fig. 3 teaches two-layer hierarchical rank pooling network that has a first level at Step 6, which comprises a temporal encoder (corresponds to first correlator) and at least one level at Step 4, which is beneath the level at Step 6, wherein the level at Step 4 (lower level) provides feed-forward inputs to the level at Step 6 (first level)), 
the method comprising: (a) correlating by the first correlator three pooled feed-forward inputs: S(t), from time step t; S(t-1), from time-step t-1; and S(t-2), from time step t-2, for all times t (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames; Fig. 3 and pg. 339 right column first full paragraph: “Temporal encoding function φ(): A compact video representation is needed to classify a variable-length video sequence into one of the activity classes. As such, a temporal encoding function that operates over a sequence of vectors is defined by φ(V), which maps the video sequence V (or subsequence thereof) into a fixed-length feature vector... The goal of temporal encoding is to encapsulate valuable dynamic information in V into a single D-dimensional vector u = φ(V)” teach the feed-forward inputs are pooled using a temporal encoding function in which the inputs are from t, t-1 and t-2 (for example, if t=3 to 5 in the example of Fig. 3); Fig. 3 caption and pg. 339 right column third full paragraph: “More sophisticated, temporal encoders such as the rank-pool operator, attempts to capture temporal dynamics” teach the temporal encoder used is a rank-pool operator that performs pooling; Fig. 3 further teaches that the pooled inputs from Step 4 then undergo pooling (correlating) in Step 6 (corresponds to first correlator), which corresponds to correlating pooled feed-forward inputs);
(b) learning correlation between pooled feed-forward input S(t) and pooled feed-forward input S(t-t'), where t' is a positive integer that is ≥ 3 (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames, thus rendering the input frames S(t) and S(t-t') in Fig. 3 are, for example, from S(t=4) and S(4-3=1) in which t'=3; pg. 344 Section 6 first full paragraph: “In this section we present our hierarchical rank pooling (HRP) network for video classification. HRP is an unsupervised temporal encoding network which allows us to obtain high capacity temporal encoding” teaches that the hierarchical rank pooling (HRP) network is an unsupervised temporal encoding network, which corresponds to learning connections and relationships (correlation) between inputs); and
(c) providing correlations learned in (a) and (b) as an output (Fig. 3 in its final step outputs the final encoding of the input, which corresponds to outputting correlations learned by correlating feed-forward inputs using the hierarchical rank pooling method in Fig. 3).
Regarding Claim 18,
Fernando et al. teaches the method of claim 14.
Fernando et al. further teaches further comprising pooling the feed-forward inputs by concatenating consecutive feed-forward inputs (Fig. 3 teaches the pooling performed by temporal encoder in step 4 is done through connecting (concatenating) inputs).
Regarding Claim 19,
Fernando et al. teaches the method of claim 14.
Fernando et al. further teaches further comprising: pooling the feed-forward inputs (Fig. 3 teaches pooling performed by temporal encoder in step 4); and
applying a transformation operation to each feed-forward input prior to the pooling (Fig. 3 and pg. 339 third full paragraph: “Let us assume that each video is processed by a feature extractor and then a sequence of vectors is obtained by applying a non-linear transformation” teach that non-linear transformation on the inputs is applied prior to pooling).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”) in view of Ahmad et al. (“Properties of Sparse Distributed Representations and their Application to Hierarchical Temporal Memory”).
Regarding Claim 8,
Fernando et al. teaches the method of claim 7.
Fernando et al. does not appear to explicitly teach wherein the output is a sparse distributed representation (SDR) matrix.
However, Ahmad et al. teaches wherein the output is a sparse distributed representation (SDR) matrix (Fig. 3 teaches that the spatial pooling process produces an output that is a sparse distributed representation (SDR) matrix).
Fernando et al. and Ahmad et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the output is a sparse distributed representation (SDR) matrix as taught by Ahmad et al. to the disclosed invention of Fernando et al.
One of ordinary skill in the arts would have been motivated to make this modification because “SDRs can be used to perform robust classification under noise and random deletions. The union property shows how dynamic lists can be robustly represented within a single fixed vector...Under the right set of parameters SDRs enable a massive capacity to learn temporal sequences and form the basis for highly robust classification systems. Taken together these properties provide a simple and elegant mathematical theory characterizing the robustness of HTM systems” (Ahmad et al. pg. 14 IV. Conclusion).
Regarding Claim 15,
Fernando et al. teaches the method of claim 14.
Fernando et al. does not appear to explicitly teach wherein the output is a sparse distributed representation (SDR) matrix.
However, Ahmad et al. teaches wherein the output is a sparse distributed representation (SDR) matrix (Fig. 3 teaches that the spatial pooling process produces an output that is a sparse distributed representation (SDR) matrix).
Fernando et al. and Ahmad et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the output is a sparse distributed representation (SDR) matrix as taught by Ahmad et al. to the disclosed invention of Fernando et al.
One of ordinary skill in the arts would have been motivated to make this modification because “SDRs can be used to perform robust classification under noise and random deletions. The union property shows how dynamic lists can be robustly represented within a single fixed vector...Under the right set of parameters SDRs enable a massive capacity to learn temporal sequences and form the basis for highly robust classification systems. Taken together these properties provide a simple and elegant mathematical theory characterizing the robustness of HTM systems” (Ahmad et al. pg. 14 IV. Conclusion).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”) in view of Cui et al. (“The HTM Spatial Pooler – a neocortical algorithm for online sparse distributed coding”).
Regarding Claim 9,
Fernando et al. teaches the method of claim 7.
Fernando et al. does not appear to explicitly teach wherein the correlating step in (a) is done by a static correlator.
However, Cui et al. teaches wherein the correlating step in (a) is done by a static correlator (pg. 2 second full paragraph: “The SP models local inhibition among neighboring mini-columns. This inhibition implements a k-winners-take-all computation...At any time, only a small fraction of the mini-columns with the most active inputs become active. Feedforward connections onto active cells are modified according to Hebbian learning rules at each time step. A homeostatic excitatory control mechanism operates on a slower time scale. The mechanism is called "boosting"...because it increases the relative excitability of mini-columns that are not active enough” teaches correlation is performed using a spatial pooler (SP) that has a homeostatic excitatory control mechanism, thus rendering the spatial pooler is a static correlator).
Fernando et al. and Cui et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the correlating step in (a) is done by a static correlator as taught by Cui et al. to the disclosed invention of Fernando et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a spatial pooler (correlator) that utilizes a “homeostatic excitatory control mechanism” called “boosting” that “increases the relative excitability of mini-columns” and “encourages neurons with insufficient connections to become active and participate in representing the input” (Cui et al. pg. 2 second full paragraph).
Regarding Claim 16,
Fernando et al. teaches the method of claim 14.
Fernando et al. does not appear to explicitly teach wherein the correlating step in (a) is done by a static correlator.
However, Cui et al. teaches wherein the correlating step in (a) is done by a static correlator (pg. 2 second full paragraph: “The SP models local inhibition among neighboring mini-columns. This inhibition implements a k-winners-take-all computation...At any time, only a small fraction of the mini-columns with the most active inputs become active. Feedforward connections onto active cells are modified according to Hebbian learning rules at each time step. A homeostatic excitatory control mechanism operates on a slower time scale. The mechanism is called "boosting"...because it increases the relative excitability of mini-columns that are not active enough” teaches correlation is performed using a spatial pooler (SP) that has a homeostatic excitatory control mechanism, thus rendering the spatial pooler is a static correlator).
Fernando et al. and Cui et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the correlating step in (a) is done by a static correlator as taught by Cui et al. to the disclosed invention of Fernando et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a spatial pooler (correlator) that utilizes a “homeostatic excitatory control mechanism” called “boosting” that “increases the relative excitability of mini-columns” and “encourages neurons with insufficient connections to become active and participate in representing the input” (Cui et al. pg. 2 second full paragraph).


Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”) in view of Hawkins et al. (“BIOLOGICAL AND MACHINE INTELLIGENCE (BAMI) A living book that documents Hierarchical Temporal Memory {HTM)”).
Regarding Claim 10,
Fernando et al. teaches the method of claim 7.
Fernando et al. does not appear to explicitly teach further comprising pooling the feedforward inputs by logical OR of consecutive feed-forward inputs.
However, Hawkins et al. teaches further comprising pooling the feedforward inputs by logical OR of consecutive feed-forward inputs (pg. 25 first full paragraph: “The advantage of the union property is that a fixed-size SDR vector can store a dynamic set of elements. As such, a fixed set of cells and connections can operate on a dynamic list. It also provides an alternate way to do classification. In HTMs, unions of SDRs are used extensively to make temporal predictions, for temporal pooling, to represent invariances, and to create an effective hierarchy. However, there are limits on the number of vectors that can be reliably stored in a set” teaches performing unions of sparse distributed representations (SDRs) to perform temporal pooling; pg. 69 Glossary: “OR: (see union)... Union: The union of two sets A and B is the set of elements which are in A, in B, or in both A and B; the OR operation, denoted A u B” teaches that OR means union).
Fernando et al. and Hawkins et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising pooling the feedforward inputs by logical OR of consecutive feed-forward inputs as taught by Hawkins et al. to the disclosed invention of Fernando et al.

Regarding Claim 17,
Fernando et al. teaches the method of claim 14.
Fernando et al. does not appear to explicitly teach further comprising pooling the feed-forward inputs by logical OR of consecutive feed-forward inputs.
However, Hawkins et al. teaches further comprising pooling the feed-forward inputs by logical OR of consecutive feed-forward inputs (pg. 25 first full paragraph: “The advantage of the union property is that a fixed-size SDR vector can store a dynamic set of elements. As such, a fixed set of cells and connections can operate on a dynamic list. It also provides an alternate way to do classification. In HTMs, unions of SDRs are used extensively to make temporal predictions, for temporal pooling, to represent invariances, and to create an effective hierarchy. However, there are limits on the number of vectors that can be reliably stored in a set” teaches performing unions of sparse distributed representations (SDRs) to perform temporal pooling; pg. 69 Glossary: “OR: (see union)... Union: The union of two sets A and B is the set of elements which are in A, in B, or in both A and B; the OR operation, denoted A u B” teaches that OR means union).
Fernando et al. and Hawkins et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising pooling the feed-forward inputs by logical OR of consecutive feed-forward inputs as taught by Hawkins et al. to the disclosed invention of Fernando et al.
.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”) in view of George et al. (US 9,373,085 B1).
Any limitation that recites “or” has been interpreted as requiring only one alternative and not all of the alternatives listed in the limitation.
Regarding Claim 13,
Fernando et al. teaches the method of claim 12.
Fernando et al. does not appear to explicitly teach wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation.
However, George et al. teaches wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation (Col. 6 lines 51-59: “The parent feature node 110 functions as a high level feature node. In generation operation mode, the parent feature node no is the input of the sub-network 100...The parent feature node no is configured to implement a selection function when activated. Selection functions are preferably logical functions such as a Boolean-based selection function for AND, OR, NOT, XOR operations of node selection” teaches transform operations such as logical XOR and logical AND; Fig. 5 and 12 teach the selection process is prior to the pooling process).
Fernando et al. and George et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.

One of ordinary skill in the arts would have been motivated to make this modification in order to construct an “architecture of the hierarchical network...algorithmically or through at least partial user selection and configuration” because “[c]onnecting the sub-networks...in a hierarchy can function to promote compact and compressed representations through sub-network re-use” (George et al. Col. 3 lines 3-6 and Col. 3 lines 47-49).
Regarding Claim 20,
Fernando et al. teaches the method of claim 19.
Fernando et al. does not appear to explicitly teach wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation.
However, George et al. teaches wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation (Col. 6 lines 51-59: “The parent feature node 110 functions as a high level feature node. In generation operation mode, the parent feature node no is the input of the sub-network 100...The parent feature node no is configured to implement a selection function when activated. Selection functions are preferably logical functions such as a Boolean-based selection function for AND, OR, NOT, XOR operations of node selection” teaches transform operations such as logical XOR and logical AND; Fig. 5 and 12 teach the selection process is prior to the pooling process).
Fernando et al. and George et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.

One of ordinary skill in the arts would have been motivated to make this modification in order to construct an “architecture of the hierarchical network...algorithmically or through at least partial user selection and configuration” because “[c]onnecting the sub-networks...in a hierarchy can function to promote compact and compressed representations through sub-network re-use” (George et al. Col. 3 lines 3-6 and Col. 3 lines 47-49).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over ADEL et al. (US 2018/0247189 A1) in view of Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”).
Regarding Claim 21,
ADEL et al. teaches A non-transitory computer readable medium having computer-executable instructions stored thereon, the instructions executable to perform a method for the operation of a hierarchical artificial neural network (ANN) (Fig. 6 and pg. 1 [0013]: “FIG. 6 illustrates a schematic representation of a hierarchical neural network-based purchase identification model according to example implementations” teach a method for the operation of a hierarchical neural network; pg. 12 [0123] teaches non-transitory computer readable medium storing computer readable program code).
ADEL et al. does not appear to explicitly teach wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator, the one or more lower levels are configured to provide feed-forward inputs to the first level, the instructions comprising: (a) computer-executable instructions causing the first correlator to correlate two pooled feed-forward 
However, Fernando et al. teaches wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator, the one or more lower levels are configured to provide feed-forward inputs to the first level (Fig. 3 teaches two-layer hierarchical rank pooling network that has a first level at Step 6, which comprises a temporal encoder (corresponds to first correlator) and at least one level at Step 4, which is beneath the level at Step 6, wherein the level at Step 4 (lower level) provides feed-forward inputs to the level at Step 6 (first level)),
the instructions comprising: (a) computer-executable instructions causing the first correlator to correlate two pooled feed-forward inputs: S(t), from time step t; and S(t-1), from time-step t-1, for all times t (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames; Fig. 3 and pg. 339 right column first full paragraph: “Temporal encoding function φ(): A compact video representation is needed to classify a variable-length video sequence into one of the activity classes. As such, a temporal encoding function that operates over a sequence of vectors is defined by φ(V), which maps the video sequence V (or subsequence thereof) into a fixed-length feature vector... The goal of temporal encoding is to encapsulate valuable dynamic information in V into a single D-dimensional vector u = φ(V)” teach the feed-forward inputs are pooled using a temporal encoding function in which the inputs are from t and t-1 (for example, if t=2 to 5 in the example of Fig. 3); Fig. 3 caption and pg. 339 right column third full paragraph: “More sophisticated, temporal encoders such as the rank-pool operator, attempts to capture temporal dynamics” teach the temporal encoder used is a rank-pool operator that performs pooling; Fig. 3 further teaches that the pooled pg. 345 Algorithm 1 teaches computer-executable instructions);
(b) computer-executable instructions learning correlation between pooled feed-forward input S(t) and pooled feed-forward input S(t-t'), where t' is a positive integer that is ≥2 (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames, thus rendering the input frames S(t) and S(t-t') in Fig. 3 are, for example, from S(t=3) and S(3-2=1) in which t'=2; pg. 344 Section 6 first full paragraph: “In this section we present our hierarchical rank pooling (HRP) network for video classification. HRP is an unsupervised temporal encoding network which allows us to obtain high capacity temporal encoding” teaches that the hierarchical rank pooling (HRP) network is an unsupervised temporal encoding network, which corresponds to learning connections and relationships (correlation) between inputs; pg. 345 Algorithm 1 teaches computer-executable instructions); and
(c) computer-executable instructions outputting correlations learned in (a) and (b) (Fig. 3 in its final step outputs the final encoding of the input, which corresponds to outputting correlations learned by correlating feed-forward inputs using the hierarchical rank pooling method in Fig. 3; pg. 345 Algorithm 1 teaches computer-executable instructions).
ADEL et al. and Fernando et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator, the one or more lower levels are configured to provide feed-forward inputs to the first level, the instructions comprising: (a) computer-executable instructions causing the first correlator to correlate two pooled feed-forward inputs: S(t), 
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a novel temporal encoding method called hierarchical rank pooling which consists of a network of non-linear operations and rank pooling layers. The obtained video representation has high capacity and capability of capturing informative dynamics of rich frame-based feature representations” (Fernando et al. pg. 354 second full paragraph).
Regarding Claim 22,
ADEL et al. teaches A non-transitory computer readable medium having computer-executable instructions stored thereon, the instructions executable to perform a method for the operation of a hierarchical artificial neural network (ANN) (Fig. 6 and pg. 1 [0013]: “FIG. 6 illustrates a schematic representation of a hierarchical neural network-based purchase identification model according to example implementations” teach a method for the operation of a hierarchical neural network; pg. 12 [0123] teaches non-transitory computer readable medium storing computer readable program code).
ADEL et al. does not appear to explicitly teach wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator, the one or more lower levels are configured to provide feed-forward inputs to the first level, the instructions comprising: (a) computer-executable instructions causing the first correlator to correlate three pooled feed-forward inputs: S(t), from time step t; S(t-1), from time-step t-1; and S(t-2), from time step t-2, for all times t; (b) computer-executable instructions learning correlation between pooled feed-forward input S(t) and pooled feed-forward input S(t-t'), where t' is a positive integer that is ≥3; and (c) computer-executable instructions outputting correlations learned in (a) and (b). 
 Fernando et al. teaches wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator, the one or more lower levels are configured to provide feed-forward inputs to the first level (Fig. 3 teaches two-layer hierarchical rank pooling network that has a first level at Step 6, which comprises a temporal encoder (corresponds to first correlator) and at least one level at Step 4, which is beneath the level at Step 6, wherein the level at Step 4 (lower level) provides feed-forward inputs to the level at Step 6 (first level)),
the instructions comprising: (a) computer-executable instructions causing the first correlator to correlate three pooled feed-forward inputs: S(t), from time step t; S(t-1), from time-step t-1; and S(t-2), from time step t-2, for all times t (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames; Fig. 3 and pg. 339 right column first full paragraph: “Temporal encoding function φ(): A compact video representation is needed to classify a variable-length video sequence into one of the activity classes. As such, a temporal encoding function that operates over a sequence of vectors is defined by φ(V), which maps the video sequence V (or subsequence thereof) into a fixed-length feature vector... The goal of temporal encoding is to encapsulate valuable dynamic information in V into a single D-dimensional vector u = φ(V)” teach the feed-forward inputs are pooled using a temporal encoding function in which the inputs are from t, t-1 and t-2 (for example, if t=3 to 5 in the example of Fig. 3); Fig. 3 caption and pg. 339 right column third full paragraph: “More sophisticated, temporal encoders such as the rank-pool operator, attempts to capture temporal dynamics” teach the temporal encoder used is a rank-pool operator that performs pooling; Fig. 3 further teaches that the pooled inputs from Step 4 then undergo pooling (correlating) in Step 6 (corresponds to first correlator), which corresponds to correlating pooled feed-forward inputs; pg. 345 Algorithm 1 teaches computer-executable instructions); 
pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames, thus rendering the input frames S(t) and S(t-t') in Fig. 3 are, for example, from S(t=4) and S(4-3=1) in which t'=3; pg. 344 Section 6 first full paragraph: “In this section we present our hierarchical rank pooling (HRP) network for video classification. HRP is an unsupervised temporal encoding network which allows us to obtain high capacity temporal encoding” teaches that the hierarchical rank pooling (HRP) network is an unsupervised temporal encoding network, which corresponds to learning connections and relationships (correlation) between inputs; pg. 345 Algorithm 1 teaches computer-executable instructions); and 
(c) computer-executable instructions outputting correlations learned in (a) and (b) (Fig. 3 in its final step outputs the final encoding of the input, which corresponds to outputting correlations learned by correlating feed-forward inputs using the hierarchical rank pooling method in Fig. 3; pg. 345 Algorithm 1 teaches computer-executable instructions).
ADEL et al. and Fernando et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the ANN comprises a first level and one or more lower levels beneath the first level, the first level comprises a first correlator, the one or more lower levels are configured to provide feed-forward inputs to the first level, the instructions comprising: (a) computer-executable instructions causing the first correlator to correlate three pooled feed-forward inputs: S(t), from time step t; S(t-1), from time-step t-1; and S(t-2), from time step t-2, for all times t; (b) computer-executable instructions learning correlation between pooled feed-forward input S(t) and pooled feed-forward input S(t-t'), where t' is a positive integer that is ≥3; and (c) computer-executable instructions 
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a novel temporal encoding method called hierarchical rank pooling which consists of a network of non-linear operations and rank pooling layers. The obtained video representation has high capacity and capability of capturing informative dynamics of rich frame-based feature representations” (Fernando et al. pg. 354 second full paragraph).

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Slack et al. (“Self-Organising Temporal Pooling”) in view of Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”).
Regarding Claim 1,
Slack et al. teaches A method for the operation of a hierarchical artificial neural network (ANN) (Fig. 2 and pg. 4318 section 4: “Pictured in Figure 2 is a new architecture for forming declarative representations of temporal sequences known as the Self-Organising Temporal Pooler (SOTP). It consists of a pipeline of an MSOM, a new algorithm known as the Modified Temporal Pooler (MTP), and a SOM connected in sequence. The MTP is a new algorithm based on the HTM’s TP component” teaches the Self-Organising Temporal Pooler (SOTP) pipeline (corresponds to a method for the operation of a hierarchical ANN) in which the pooler is based on a hierarchical temporal memory (HTM)’s temporal pooler (TP); pg. 4319 Section 4.2: “The MTP algorithm is composed of a small set of simple functions designed to learn complete temporal sequences from a stream of localist inputs. The basic structure is a set of neurons each of which has two attached weight arrays and three Boolean state variables. The weight arrays are each attached and fully connected to every other neuron” teaches elements of an ANN such as neurons), 
Fig. 2 teaches that the SOTP pipeline (ANN) contains a Modified Temporal Pooler (MTP), which corresponds to a first correlator, located at the first level; the MSOM level is located below the MTP level and provides feed-forward inputs to the MTP level),
the method comprising: the first correlator pooling, during a single time-step, two or more consecutive feed-forward inputs from previously predicted and now active neurons of the one or more lower levels (Fig. 2 teaches that the SOTP pipeline contains a Modified Temporal Pooler (MTP), which corresponds to a first correlator; Fig. 2 further teaches that the MTP (correlator) pools two or more consecutive feed-forward inputs from the MSOM layer to provide to the SOM layer, in which the MTP pools active green and black units (see Fig. 3 caption: “Green represents units active from predictive lateral connections...black represents units active from bottom-up input”); pg. 4320 third full paragraph: “In addition to the state being updated, each time step if the connection wi,j causes the neuron to become active then as in Equation 2 the activity log l will be updated to reflect this” teaches the MTP works in one single time-step; Fig. 2 and pg. 4319 right column first full paragraph: “To learn the sequence [A, B, C], the first iteration B will learn to become predictive when A is active from bottom-up input, and likewise C when B is active. Due to the stochastic activations, when A is activated there is a small chance that C will become active due to its predictive connection with A” teach that some neuron units in lower levels that are previously predictive (predicted) are now active, for example, unit C (previously predictive but now active)).
Slack et al. does not appear to explicitly teach the two or more consecutive feed-forward inputs comprising a first feed-forward input received during the first time-step and a second feed-forward input received during a second time-step preceding the first time-step.
Fernando et al. teaches the two or more consecutive feed-forward inputs comprising a first feed-forward input received during the first time-step and a second feed-forward input received during a second time-step preceding the first time-step (Fig. 3 and 344 fourth full paragraph: “Our main idea is to perform rank pooling on sub-sequences of the video. Each invocation of rank pooling provides a fixed-length feature vector that describes the sub-sequence. Importantly, the feature vectors capture the evolution of frames within each sub-sequence” teach receiving two or more frames forming a sub-sequence of a video wherein t=1...5 (as an example in Fig. 3) and the frames are inputted as feed-forward inputs to the neural network of Fig. 3; as the frames are captured at different times, the frames correspond to inputs received at a first time step (for example, t=3) and a second time step preceding the first time step (for example, t=2)).
Slack et al. and Fernando et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the two or more consecutive feed-forward inputs comprising a first feed-forward input received during the first time-step and a second feed-forward input received during a second time-step preceding the first time-step as taught by Fernando et al. to the disclosed invention of Slack et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a novel temporal encoding method called hierarchical rank pooling which consists of a network of non-linear operations and rank pooling layers. The obtained video representation has high capacity and capability of capturing informative dynamics of rich frame-based feature representations” (Fernando et al. pg. 354 second full paragraph).
Regarding Claim 4,
Slack et al. in view of Fernando et al. teaches the method of claim 1.
Slack et al. further teaches wherein the pooling of the two or more consecutive feed-forward inputs is done by concatenating the two or more consecutive feed-forward inputs (Fig. 3 and corresponding caption: “Activity in the trained MTP when presented the sequence [A, D, E] serially. The MTP keeps the entire sequence active in parallel throughout the whole chain. Green represents units active from predictive lateral connections, red represents units active from retentive lateral connections, black represents units active from bottom-up input. All active output units are treated as equally active regardless of whether the unit was activated from a predictive lateral connection, a retentive lateral connection, or bottom-up input” teach the pooling of feed-forward inputs is done by activating inputs through connecting (concatenating) them, see the links in the pooled output units).
Regarding Claim 5,
Slack et al. in view of Fernando et al. teaches the method of claim 1.
Slack et al. further teaches further comprising applying a transformation operation to each of the two or more consecutive feed-forward inputs prior to the pooling (Fig. 2 and corresponding caption: “The complete SOTP pipeline. The MSOM first takes a sequence of sequence elements in order and learns from this set. After learning is complete, the MTP is then trained from the context-sensitive localist representations provided by the MSOM” teach that prior to the pooling operation by the Modified Temporal Pooler (MTP), the merge self-organizing map (MSOM) first takes the inputs and learns a context-sensitive localist representation of the inputs, which corresponds to a transformation operation).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Slack et al. (“Self-Organising Temporal Pooling”) in view of Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”) and further in view of Cui et al. (“The HTM Spatial Pooler – a neocortical algorithm for online sparse distributed coding”).
Regarding Claim 2,
Slack et al. in view of Fernando et al. teaches the method of claim 1.
Slack et al. in view of Fernando et al. does not appear to explicitly teach wherein first correlator is a static correlator.
However, Cui et al. teaches wherein first correlator is a static correlator (pg. 2 second full paragraph: “The SP models local inhibition among neighboring mini-columns. This inhibition implements a k-winners-take-all computation...At any time, only a small fraction of the mini-columns with the most active inputs become active. Feedforward connections onto active cells are modified according to Hebbian learning rules at each time step. A homeostatic excitatory control mechanism operates on a slower time scale. The mechanism is called "boosting"...because it increases the relative excitability of mini-columns that are not active enough” teaches wherein a single correlation is performed using a spatial pooler (SP) that has a homeostatic excitatory control mechanism, thus rendering the spatial pooler is a static correlator).
Slack et al., Fernando et al., and Cui et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein first correlator is a static correlator as taught by Cui et al. to the disclosed invention of Slack et al. in view of Fernando et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a spatial pooler (correlator) that utilizes a “homeostatic excitatory control mechanism” called “boosting” that “increases the relative excitability of mini-columns” and “encourages neurons with insufficient connections to become active and participate in representing the input” (Cui et al. pg. 2 second full paragraph).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Slack et al. (“Self-Organising Temporal Pooling”) in view of Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”) and further in view of Hawkins et al. (“BIOLOGICAL AND MACHINE INTELLIGENCE (BAMI) A living book that documents Hierarchical Temporal Memory {HTM)”).
Regarding Claim 3,
Slack et al. in view of Fernando et al. teaches the method of claim 1.
Slack et al. in view of Fernando et al. does not appear to explicitly teach wherein pooling of feed-forward inputs is done by logical OR of consecutive feed-forward inputs.
However, Hawkins et al. teaches wherein the pooling of the two or more consecutive feed-forward inputs is done by logical OR of the two or more consecutive feedforward inputs (pg. 25 first full paragraph: “The advantage of the union property is that a fixed-size SDR vector can store a dynamic set of elements. As such, a fixed set of cells and connections can operate on a dynamic list. It also provides an alternate way to do classification. In HTMs, unions of SDRs are used extensively to make temporal predictions, for temporal pooling, to represent invariances, and to create an effective hierarchy. However, there are limits on the number of vectors that can be reliably stored in a set” teaches performing unions of sparse distributed representations (SDRs) to perform temporal pooling; pg. 69 Glossary: “OR: (see union)... Union: The union of two sets A and B is the set of elements which are in A, in B, or in both A and B; the OR operation, denoted A u B” teaches that OR means union).
Slack et al., Fernando et al., and Hawkins et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the pooling of the two or more consecutive feed-forward inputs is done by logical OR of the two or more consecutive feedforward inputs as taught by Hawkins et al. to the disclosed invention of Slack et al. in view of Fernando et al.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Slack et al. (“Self-Organising Temporal Pooling”) in view of Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”) and further in view of George et al. (US 9,373,085 B1).
Any limitation that recites “or” has been interpreted as requiring only one alternative and not all of the alternatives listed in the limitation.
Regarding Claim 6,
Slack et al. in view of Fernando et al. teaches the method of claim 5.
Slack et al. in view of Fernando et al. does not appear to explicitly teach wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation.
However, George et al. teaches wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation (Col. 6 lines 51-59: “The parent feature node 110 functions as a high level feature node. In generation operation mode, the parent feature node no is the input of the sub-network 100...The parent feature node no is configured to implement a selection function when activated. Selection functions are preferably logical functions such as a Boolean-based selection function for AND, OR, NOT, XOR operations of node selection” teaches transform operations such as logical XOR and logical AND; Fig. 5 and 12 teach the selection process is prior to the pooling process).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation as taught by George et al. to the disclosed invention of Slack et al. in view of Fernando et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to construct an “architecture of the hierarchical network...algorithmically or through at least partial user selection and configuration” because “[c]onnecting the sub-networks...in a hierarchy can function to promote compact and compressed representations through sub-network re-use” (George et al. Col. 3 lines 3-6 and Col. 3 lines 47-49).

Response to Arguments
Regarding Applicant’s arguments filed on 11/03/2021 with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. 112(a) and 112(b) not associated with the 35 U.S.C. 112(f) Claim Interpretation put forth in the previous Office Action, the arguments have been fully considered and are persuasive.  Therefore, these rejection(s) put forth in the previous Office Action have been withdrawn.  However, upon further consideration, new ground(s) of 35 U.S.C. 112(a) and 112(b) rejections are made necessitated by the amendments submitted on 11/03/2021. Please see the current Office Action for more information.

Regarding Applicant’s arguments filed on 11/03/2021 with respect to the rejection(s) of claim(s) 5 and 6 under 35 U.S.C. 112(a) and 112(b) associated with the 35 U.S.C. 112(f) Claim Interpretation put forth in the previous Office Action, the arguments have been fully considered and are not persuasive. “[o]ne of skill in the field of artificial neural networks would recognize a "correlator" as a particular structure in a neural network. This is exemplified in the present application at paragraphs [0036]-[0037] and [0042]-[0044]. Moreover, as presently amended, the claims related the correlator component to an overall artificial neural network architecture. Accordingly, Applicant submits that the claims should not be interpreted as means plus function claims” (Remarks, pg. 11) and “[a]s discussed above, the claimed "correlator" is a structural element of the claims and is not a mere means” (Remarks, pg. 11).
Examiner’s Response:
The Examiner respectfully disagrees. According to MPEP 2181 Subsection I(a), “For a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the claimed function. It is important to remember that there are no absolutes in the determination of terms used as a substitute for "means" that serve as generic placeholders. The examiner must carefully consider the term in light of the specification and the commonly accepted meaning in the technological art.” The term “correlator” is a generic placeholder in light of the Specification because persons of ordinary skill in the art reading the Specification would not be able to reasonably understand the term to have a sufficiently definite meaning as the name for the structure that performs the function. Applicant asserts that the “correlator” is part of the “artificial neural network architecture”; however, this assertion does not explain what a “correlator” is and how it performs the corresponding claimed functions. For example, is “correlator” referring to a mathematical operation, a statistical model, a physical component, a computer hardware or software component, or 

Applicant's arguments filed on 11/03/2021 with respect to the 35 U.S.C. 101 rejection to claims 1-22 because the claims are directed to an abstract idea without significantly more have been fully considered but they are not persuasive. 
Regarding Step 2A Prong One, Applicant asserts that “[t]he Office Action takes the position that the present claims are directed to a mathematical concept. In particular, the Examiner takes the position that the claimed "correlator" is the sole element of the claims...The present claims do not fall within one of the enumerated categories, and so should not be considered directed to an abstract idea” (Remarks, pg. 15-16).
Examiner’s Response:
The Examiner respectfully disagrees. First, the Office Action does not assert that “the claimed "correlator" is the sole element of the claims” as asserted by Applicant. The Office Action, in Step 2A Prong One, points out that the limitation in exemplary claim 1 involving “correlator” performing the function of pooling amounts to an abstract idea. Second, Applicant's arguments regarding the present claims not falling into one of the abstract idea categories amount to a general assertion without specifically pointing out how specific limitations should not be considered as directed to an abstract idea. Please see the current rejection above for more information regarding how specific limitations are considered as directed to an abstract idea.
“[i]n particular, any such "abstract idea" is "integrated into a practical application."...The claims are directed to pooling and correlation, thereby improving the functioning of an artificial neural network. The present claims are thus directed to "a process specifically designed to achieve an improved technological result." See, e.g., McRO, 837 F. 3d at 1316 (Fed. Cir. 2016). As in McRO, the present claims and specification describe the claimed invention as improving a particular technology through the use of a new process” (Remarks, pg. 16).
Examiner’s Response:
The Examiner respectfully disagrees. Applicant's general assertion that the claimed invention improves the functioning of an artificial neural network because the “claims are directed to pooling and correlation” is not supported by any specific reference to the claim limitations or to the Specification. MPEP 2106.05(a) provides the following:
“If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art... After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology...It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements” (emphasis added).

Applicant asserts that the claimed invention improves “the functioning of an artificial neural network” (Remarks, pg. 16). However, even if assuming the Specification asserts the improving of the performance of the artificial neural network due to pooling (see Specification [0061]: “These results show clearly the improved performance of the network due to pooling, in terms of the speed and accuracy of learning in the upper region, and in terms of the stability of the representation created”), the claims do not reflect the alleged improvement. In particular, the limitation involving the “pooling” operation is considered an abstract idea, not an additional element because pooling is a concept that involves performing an aggregation operation over values in a matrix, which amounts to performing 

Regarding Step 2B, Applicant asserts that “[e]ven if the present claims were directed to an abstract idea, which they are not, they include meaningful limitations that amount to "significantly more." The independent claims recite various specific steps for pooling and correlation. These constitutes more than the "abstract idea" identified in the Office Action, and provide "specific limitation[s] other than what is well-understood, routine and conventional in the field."...In particular, the present claims are directed to a specific implementation of a method for "operating a hierarchical artificial neural network" that goes beyond the general idea of a correlation function, and that is not reflected in the prior art...Furthermore, to show that something is "well-known" within the patent eligibility analysis requires additional analysis beyond merely pointing to the prior art...Accordingly, the Office Action does not set forth a sufficient rationale on step 2B and the rejection under 35 U.S.C. § 101 should be withdrawn” (Remarks, pg. 16-17).
Examiner’s Response:
The Examiner respectfully disagrees. As noted above, limitations involving “pooling” are directed to an abstract idea because pooling is a concept that involves performing an aggregation operation over values in a matrix, which amounts to performing mathematical calculations using mathematical relationships. Further, limitations directed to correlating pooled inputs amount to determining mathematical relationships between two pooled inputs. Therefore, limitations directed to pooling and correlation are directed to abstract idea, not additional elements that would amount to significantly more.
Zakaria et al. (“Artificial Neural Network : A Brief Overview”) provides the factual determination required to support a conclusion that the additional element(s) of “the one or more lower levels are configured to provide feed-forward inputs to the first level” amount to an insignificant extra-solution activity that is well-understood, routine and conventional. Zakaria et al. provides the following, “An Artificial Neural networks are very powerful brain-inspired computational models. Which have been employed in various areas such as computing, medicine, engineering, economics, and many others...The first artificial neuron was firstly proposed in a formal model in 1943 by McCulloch and Pitts...The neurons in the input layer receive the data and transfer them to neurons in the first hidden layer through the weighted links. Data are mathematically processed and transferred the result to the neurons in the next layer” (pg. 7 Section 1). Further, Zakaria et al. . 
Applicant's arguments filed on 11/03/2021 with respect to the 35 U.S.C. 102(a)(1) rejection to claim 1 have been fully considered but they are not persuasive. Applicant asserts that “the MTP of Slack does not "pool,, during a single time-step, two or more consecutive feed-forward inputs from previously predicted and now active neurons of the one or more lower levels, the two or more consecutive feed-forward inputs comprising a first feedforward input received during the first time-step and a second feed-forward input received during a second time-step preceding the first time-step,"... Slack does not disclose the claimed pooling step” (Remarks, pg. 19).
Examiner’s Response:
The Examiner respectfully disagrees. The amendments to claim 1 necessitated a new ground of rejection. Slack et al. teaches the method comprising: the first correlator pooling, during a single time-step, two or more consecutive feed-forward inputs from previously predicted and now active neurons of the one or more lower levels (Fig. 2 teaches that the SOTP pipeline contains a Modified Temporal Pooler (MTP), which corresponds to a first correlator; Fig. 2 further teaches that the MTP (correlator) pools two or more consecutive feed-forward inputs from the MSOM layer to provide to the SOM layer, in which the MTP pools active green and black units (see Fig. 3 caption: “Green represents units active from predictive lateral connections...black represents units active from bottom-up input”); pg. 4320 third full paragraph: “In addition to the state being updated, each time step if the connection wi,j causes the neuron to become active then as in Equation 2 the activity log l will be updated to reflect this” teaches the MTP works in one single time-step; Fig. 2 and pg. 4319 right column first full paragraph: “To learn the sequence [A, B, C], the first iteration B will learn to become predictive when A is active from bottom-up input, and likewise C when B is active. Due to the stochastic activations, when A is activated there is a small chance that C will become active due to its predictive connection with A” teach that some neuron units in lower levels that are previously predictive (predicted) are now active, for example, unit C (previously predictive but now active)).
Slack et al. does not teach, but Fernando et al. teaches the two or more consecutive feed-forward inputs comprising a first feed-forward input received during the first time-step and a second feed-forward input received during a second time-step preceding the first time-step (Fig. 3 and 344 fourth full paragraph: “Our main idea is to perform rank pooling on sub-sequences of the video. Each invocation of rank pooling provides a fixed-length feature vector that describes the sub-sequence. Importantly, the feature vectors capture the evolution of frames within each sub-sequence” teach receiving two or more frames forming a sub-sequence of a video wherein t=1...5 (as an example in Fig. 3) and the frames are inputted as feed-forward inputs to the neural network of Fig. 3; as the frames are captured at different times, the frames correspond to inputs received at a first time step (for example, t=3) and a second time step preceding the first time step (for example, t=2)). Please see the current rejection for more information.

Applicant's arguments filed on 11/03/2021 with respect to the 35 U.S.C. 102(a)(1) rejection to claims 7 and 14 have been fully considered but they are not persuasive. Applicant asserts that “[t]o the extent that Fernando describes temporal encoding, it merely describes generating a single feature vector corresponding to an input sequence. It does not describe "correlating...two pooled feed-forward inputs... for all times t,"” (Remarks, pg. 19-20).
Examiner’s Response:
The Examiner respectfully disagrees. Regarding Claim 7, Fernando et al. teaches correlating by the first correlator two pooled feed-forward inputs: S(t), from time step t; and S(t-1), from time-step t-1, for all times t (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames; Fig. 3 and pg. 339 right column first full paragraph: “Temporal encoding function φ(): A compact video representation is needed to classify a variable-length video sequence into one of the activity classes. As such, a temporal encoding function that operates over a sequence of vectors is defined by φ(V), which maps the video sequence V (or subsequence thereof) into a fixed-length feature vector... The goal of temporal encoding is to encapsulate valuable dynamic information in V into a single D-dimensional vector u = φ(V)” teach the feed-forward inputs are pooled using a temporal encoding function in which the inputs are from t and t-1 (for example, if t=2 to 5 in the example of Fig. 3); Fig. 3 caption and pg. 339 right column third full paragraph: “More sophisticated, temporal encoders such as the rank-pool operator, attempts to capture temporal dynamics” teach the temporal encoder used is a rank-pool operator that performs pooling; Fig. 3 further teaches that the pooled inputs from Step 4 then undergo pooling (correlating) in Step 6 by the temporal encoder of Step 6 (corresponds to first correlator), which corresponds to correlating pooled feed-forward inputs). In particular, the limitation “for all times t,” under broadest reasonable interpretation, requires at least a plurality of points of “times.” Therefore, the range of t=2 to 5 in the example of Fig. 3 of Fernando et al. would fulfill the claim’s requirement of a plurality of times t when considering the range from 2 to 5 (as an example). 
Regarding Claim 14, Fernando et al. teaches correlating by the first correlator three pooled feed-forward inputs: S(t), from time step t; S(t-1), from time-step t-1; and S(t-2), from time step t-2, for all times t (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames; Fig. 3 and pg. 339 right column first full paragraph: “Temporal encoding function φ(): A compact video representation is needed to classify a variable-length video sequence into one of the activity classes. As such, a temporal encoding function that operates over a sequence of vectors is defined by φ(V), which maps the video sequence V (or subsequence thereof) into a fixed-length feature vector... The goal of temporal encoding is to encapsulate valuable dynamic information in V into a single D-dimensional vector u = φ(V)” teach the feed-forward inputs are pooled using a temporal Fig. 3 caption and pg. 339 right column third full paragraph: “More sophisticated, temporal encoders such as the rank-pool operator, attempts to capture temporal dynamics” teach the temporal encoder used is a rank-pool operator that performs pooling; Fig. 3 further teaches that the pooled inputs from Step 4 then undergo pooling (correlating) in Step 6 (corresponds to first correlator), which corresponds to correlating pooled feed-forward inputs). In particular, the limitation “for all times t,” under broadest reasonable interpretation, requires at least a plurality of points of “times.” Therefore, the range of t=3 to 5 in the example of Fig. 3 of Fernando et al. would fulfill the claim’s requirement of a plurality of times t when considering the range from 3 to 5 (as an example).

Applicant's arguments filed on 11/03/2021 with respect to the 35 U.S.C. 103 rejection to claims 21-22 have been fully considered but they are not persuasive. Applicant asserts that “Applicant respectfully submits that the Examiner has not met the requirements to establish a prima facie case of obviousness” (Remarks, pg. 20-21).
Examiner’s Response:
The Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, Applicant relies on the arguments above regarding claims 7 and 14 for claims 21-22, therefore the responses above for claims 7 and 14 are also applicable to claims 21-22.

Further, Applicant relies on the arguments above regarding dependent claims 2-6, 8-13, and 15-20, therefore the responses above with respect to independent claims 1, 7, and 14 are also applicable to their respective dependent claims 2-6, 8-13, and 15-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YING YU CHEN/Examiner, Art Unit 2125